DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed July 14, 2022. 
Claims 1, 5, 11, 17, and 19-20 have been amended, claim 7 has been cancelled, and claim 21 has been added new.
Claims 1-6 and 8-21 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The previously pending claim objections have been withdrawn in response to Applicant’s claim amendments.
The previously pending 35 USC 112b rejections have been withdrawn in response to Applicant’s claim amendments.
The previously pending 35 USC 102 and 35 USC 103 rejections have been withdrawn in response to Applicant’s claim amendments.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-6 and 8-21, Applicant does not argue against the 35 USC 101 rejection. The Examiner refers to the rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-19 are directed toward a process and claims 20-21 is directed toward a product; which are statutory categories of invention. Additionally (Step 2A Prong One), independent claim 1 is directed toward a method implemented by a computing device, the method comprising: obtaining bulk listing data associated with a bulk listing from a storage device associated with a listing system, the bulk listing comprising a single listing that includes multiple individual items; processing the bulk listing data to extract individual item information for the multiple individual items included in the bulk listing; automatically generating a plurality of individual item listings for the individual items of the bulk listing by populating the individual item listings with the respective individual item information extracted from the bulk listing data, and relisting the multiple individual items by publishing the plurality of individual item listings to the listing system (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing bulk listing data to generate individual item listings for improving certain parameters of a business, which is a commercial interaction. The Applicant’s claimed limitations are merely analyzing bulk listing data to create individual item listing for commercial purposes, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are analyzing bulk listing data to generate individual item listings for improving certain parameters of a business, which can be done in the human mind.
Independent claim 11 is directed toward a method implemented by a computing device, the method comprising: receiving, via a user interface displayed at a client device, a request for relisting predictions regarding a sale of multiple individual items of a bulk listing via a listing system, the bulk listing comprising a single listing that includes the multiple individual items; generating the relisting predictions for the individual items of the bulk listing; causing display of the relisting predictions via the user interface displayed at the client device, automatically generating a plurality of individual item listings for the individual items of the bulk listing by populating the individual item listings with information extracted from the bulk listing; causing display of the plurality of individual item listings in the user interface displayed at the client device along with a selectable control to publish the individual item listings to the listing system; and responsive to a user selection of the selectable control, relisting the multiple individual items by publishing the plurality of individual item listings to the listing system (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving input data from a human user to relist predictions for individual items of a bulk listing with the purpose of improving certain parameters of a business, which is a commercial interaction. The Applicant’s claimed limitations are merely analyzing user input data to create individual item listing for commercial purposes, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are generating relisting predictions for improving certain parameters of a business, which can be done in the human mind and the relisting is done completely by a human clicking and entering data on a computer.
Independent claim 20 is directed toward one or more computer-readable storage media comprising instructions that, responsive to execution by one or more processors, perform operations comprising: receiving, via a user interface, a request to generate a plurality of individual item listings corresponding to individual items included in a bulk listing procured by a user in a single transaction, the bulk listing comprising a single listing that includes multiple individual items; responsive to the request, automatically generating the plurality of individual item listings; and displaying, in the user interface, the plurality of automatically generated individual item listings corresponding to the individual items, the individual item listings comprising a title for each respective individual item, an image of each respective individual item, and an automatically generated recommended price for each respective individual item; and relisting the multiple individual items by publishing the plurality of individual item listings to a listing system (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving input data from a human user for item list predictions for individual items of a bulk listing with the purpose of improving certain parameters of a business, which is a commercial interaction. The Applicant’s claimed limitations are merely analyzing user input data to create individual item listing and recommended prices for commercial purposes, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are generating listing predictions for improving certain parameters of a business, which can be done in the human mind and the relisting is done completely by a human clicking and entering data on a computer.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a method implemented by a computing device, the method comprising: obtaining bulk listing data associated with a bulk listing from a storage device associated with a listing system, extract individual item information for the multiple individual items included in the bulk listing; and relisting the multiple individual items by publishing the plurality of individual item listings to the listing system” (claim 1), “a method implemented by a computing device, the method comprising: receiving, via a user interface displayed at a client device, a request for relisting predictions; causing display of the relisting predictions via the user interface displayed at the client device; causing display of the plurality of individual item listings in the user interface displayed at the client device along with a selectable control to publish the individual item listings to the listing system; and responsive to a user selection of the selectable control, relisting the multiple individual items by publishing the plurality of individual item listings to the listing system” (claim 11), and “one or more computer-readable storage media comprising instructions that, responsive to execution by one or more processors, perform operations comprising: receiving, via a user interface, a request to generate a plurality of individual item listings corresponding to individual items included in a bulk listing procured by a user in a single transaction; and displaying, in the user interface, the plurality of automatically generated individual item listings corresponding to the individual items, and relisting the multiple individual items by publishing the plurality of individual item listings to a listing system” (claim 20) steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. 
Also, the claimed “computing device, storage device, listing system, user interface, client device, one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-6, 8-10, 12-19, and 21 further narrow the abstract idea and dependent claims 6, 9, and 17 additionally recite “display of the individual item listings in a user interface, publishing the individual item listings to the listing system, a request received from a user” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “user interface and a selectable control” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “computing device, storage device, listing system, user interface, client device, one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-6 and 8-19; and Product claims 20-21 recite a computing device, storage device, listing system, user interface, client device, one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0085-0088 and Figure 13. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. 
Also, the above “a method implemented by a computing device, the method comprising: obtaining bulk listing data associated with a bulk listing from a storage device associated with a listing system, extract individual item information for the multiple individual items included in the bulk listing; and relisting the multiple individual items by publishing the plurality of individual item listings to the listing system” (claim 1), “a method implemented by a computing device, the method comprising: receiving, via a user interface displayed at a client device, a request for relisting predictions; causing display of the relisting predictions via the user interface displayed at the client device; causing display of the plurality of individual item listings in the user interface displayed at the client device along with a selectable control to publish the individual item listings to the listing system; and responsive to a user selection of the selectable control, relisting the multiple individual items by publishing the plurality of individual item listings to the listing system” (claim 11), and “one or more computer-readable storage media comprising instructions that, responsive to execution by one or more processors, perform operations comprising: receiving, via a user interface, a request to generate a plurality of individual item listings corresponding to individual items included in a bulk listing procured by a user in a single transaction; and displaying, in the user interface, the plurality of automatically generated individual item listings corresponding to the individual items, and relisting the multiple individual items by publishing the plurality of individual item listings to a listing system” (claim 20) steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-6, 8-10, 12-19, and 21 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 6, 9, and 17 additionally recite “display of the individual item listings in a user interface, publishing the individual item listings to the listing system, a request received from a user” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “user interface and a selectable control” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1-6 and 8-21: Claims 1, 11 and 20 respectively recite “automatically generating a plurality of individual item listings for the individual items of the bulk listing by populating the individual item listings with the respective individual item information extracted from the bulk listing data, and relisting the multiple individual items by publishing the plurality of individual item listings to the listing system”, “automatically generating a plurality of individual item listings for the individual items of the bulk listing by populating the individual item listings with information extracted from the bulk listing; causing display of the plurality of individual item listings in the user interface displayed at the client device along with a selectable control to publish the individual item listings to the listing system; and responsive to a user selection of the selectable control, relisting the multiple individual items by publishing the plurality of individual item listings to the listing system”, and “automatically generated individual item listings corresponding to the individual items, the individual item listings comprising a title for each respective individual item, an image of each respective individual item, and an automatically generated recommended price for each respective individual item; and relisting the multiple individual items by publishing the plurality of individual item listings to a listing system”. The Applicant’s originally filed specification has no support how a bulk listing containing multiple individual items is separated “automatically” into individual listings. For example, there is no disclosure on how the system can extract data for one individual item when the bulk listing contains data for multiple items in the bulk listing. The Applicant’s specification provides no support as to how data for an individual item is determined or extracted from a bulk listing containing multiple pieces of listing data for multiple different items. As a further example, Figure 5 of Applicant’s specification shows a “lot of 4 balls” being purchased and then Figure 6 shows specific details about each ball being automatically populated, where Applicant’s specification provides no details on how the listings in Figure 6 were actually generated. Applicant merely provides a black box for performing the automatic generation of individual listings of the bulk listing. Therefore, the claims are rejected under 35 USC 112a as not providing sufficient information, where one of ordinary skill in the are would be able to perform the invention. 

Allowable over 35 USC 103
Claims 1-6 and 8-21 are allowable over the prior art, but remain rejected under 35 USC 101 and 35 USC 112a for the reasons set forth above. Independent claims 1, 11, and 20 disclose a product and method that takes a bulk listing and relists the bulk listing of each individual item in the bulk listing into individual listing, each individual listing containing the details of each individual product.
Regarding a possible 103 rejection: The closest prior art of record is:
Kneen et al. (US 2015/0186989 A1) – which discloses a pricing and listing recommendation system. 
Sacco et al. (US 2014/0289063 A1) – which discloses high volume sales listing in a platform being listed based off profile data extraction.
Plaster et al. (US 2008/0301009 A1) – which discloses providing fulfillment services to customers.
Yip et al. (US 2004/0236649 A1) – which discloses customer revenue predictions based on listed items and past revenue.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 11, and 20, such as taking a bulk listing and relisting the bulk listing of each individual item in the bulk listing into individual listings, each individual listing containing the details of each individual product.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “obtaining bulk listing data associated with a bulk listing from a storage device associated with a listing system, the bulk listing comprising a single listing that includes multiple individual items; processing the bulk listing data to extract individual item information for the multiple individual items included in the bulk listing; automatically generating a plurality of individual item listings for the individual items of the bulk listing by populating the individual item listings with the respective individual item information extracted from the bulk listing data, and relisting the multiple individual items by publishing the plurality of individual item listings to the listing system (as required by independent claims 1, 11, and 20)”, thus rendering claims 1, 11, 20 and their dependent claims as allowable over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683